Bbovles, J.
1. Under the provisions of section 5002 of the Civil Code, an appeal may be entered in behalf of the plaintiff or the defendant by his attorney at law without written authority. In this case the appeal-bond was signed “E. T. Lamb, receiver A., B. & A. R. R., by L. P. Skeen, his attorney.” The record in this case (which was also before the judge of the superior court) shows that Mr. Skeen was the' attorney at law for the defendant company in the proceedings in the justice’s court, and in the superior court, to which the case was appealed, and therefore the judge of the superior court did not err in overruling the motion to dismiss the appeal, on the ground that no authority was shown on the part of counsel for the railway company to enter the appeal.
2. In this case it was not requisite that the defendant’s answer should be sworn to.
3. After the plaintiff’s declaration was amended the judge of the superior court properly dismissed the case on demurrer, because, as stated by the court in the judgment on dismissal, “no allegation is made in the summons or suit that any contractual relation existed between the plaintiff and defendant for the transportation or shipment of the furniture sued for; nor what the contract was, nor What the shipment, if any, was.”

Judgment affirmed.